DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant has not claimed priority to another application. Application 17/139,696 was filed 12/31/2020. 

Information Disclosure Statement
No IDS has been submitted. 

Status of Claims
Applicant’s amended claims, filed 7/13/2022, have been entered. Claims 1, 2, 6, 8, 9, and 13 have been amended. Claims 7 and 14 have been canceled. Claims 1-6 and 8-13 are currently pending in this application and have been examined.  

Interview
Examiner invites the representative of this application to contact the Examiner to schedule an interview to expedite prosecution of this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the shopper user” in line 13. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, Examiner will examine the limitation as “a shopper user.” Claims 2-6 inherit the deficiencies noted in claim 1. Appropriate correction is required.

Claim 1 recites the limitation “a Salescast” in line 19. It is unclear if the “Salescast” of line 19 is the saem or different from the “Salescast” of line 17. For purposes of compact prosecution, Examiner will examine the limitation of line 19 as “the Salescast.” Claims 2-6 inherit the deficiencies noted in claim 1. Appropriate correction is required.

Claim 8 recites the limitation “the shopper user” in line 10. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, Examiner will examine the limitation as “a shopper user.” Claims 9-13 inherit the deficiencies noted in claim 8. Appropriate correction is required.

Claim 8 recites the limitation “the machine” in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, Examiner will examine the limitation as “a machine.” Claims 9-13 inherit the deficiencies noted in claim 8. Appropriate correction is required.

Claim 8 recites the limitation “a Salescast” in line 17. It is unclear if the “Salescast” of line 17 is the same or different from the “Salescast” of line 15. For purposes of compact prosecution, Examiner will examine the limitation of line 17 as “the Salescast.” Claims 9-13 inherit the deficiencies noted in claim 8. Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-13 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-6 are directed to processes and claims 8-13 are directed to manufactures (see MPEP 2106.03). Claims 1 and 8 are parallel in nature, therefore, the analysis will use claim 1 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “requesting and presenting product choices to a user”. 
Specifically, claim 1 (representative) recites “…receiving… a brief post from the shopper… containing item attributes and transmitting it…; publishing the brief post…; alerting businesses… to send their best offer, wherein the best offer is the lowest price, in response to the brief post; presenting… product choices which match the brief post created by a shopper user at a price that the shopper user chooses, wherein the shopper user can select favorite one as a shopper user top choice; simultaneously unlocking purchasing information… to the shopper user once the shopper user top choice has been selected; and providing… for a particular item at a particular time in a particular location and notifying… shopper users interested in that item…, wherein a… feed… directly targeted to users looking for the particular item within the particular location.”
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, claims 1 and 8 recite the abstract idea of “requesting and presenting product choices to a user”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in claims 1 and 8 are certain methods of organizing human activity because the methods/manufactures presents (i.e., recommends) targeted product choices to a user. Product recommendations is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Additionally, the target product choices are between at least two entities (a shopper user and businesses). Therefore, the claimed invention also recites managing interactions between people. Thus, representative claims 1 and 8 recite abstract ideas.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1 and 8 includes additional elements such as a server network device, a shopper client network device, a computer network, a graphical user interface, a processing system with at least one high speed Central Processing Unit (“CPU”) and a memory, an electronic message, a Salescast is a live feed, a non-transitory machine-readable storage medium, a computer program comprising a set of instructions, and a machine. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms (see Fig. 18; ¶0065 and ¶¶0074-0080). These descriptions of a server network device, a shopper client network device, a computer network, a graphical user interface, a processing system with at least one high speed Central Processing Unit (“CPU”) and a memory, an electronic message, a Salescast is a live feed, a non-transitory machine-readable storage medium, a computer program comprising a set of instructions, and a machine demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1 and 8 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “requesting and presenting product choices to a user” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1 and 8 are ineligible.
Dependent claim(s) 2-4, and 9-11 do not aid in the eligibility of independent claims 1 and 8 as they merely act to provide further embellishments of the abstract idea recited in claims 1 and 8. Accordingly, claim(s) 2-4, and 9-11 is/are ineligible.
Dependent claim(s) 5, 6, 12, and 13 further recite the additional element(s) of a third-party shopper user interface and a direct livestream. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 5, 6, 12, and 13 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Farsedakis (US 2010/0153278 A1 [previously recited]) in view of Eydelman (US 2011/0213673 A1) and Taylor et al. (US 2018/0152764 A1 [previously recited]).

Regarding claim 1, Farsedakis discloses a method for locating, reserving and purchasing goods and services (abstract), comprising: 
	a server network device provides to a shopper client network device via a computer network (¶¶0037-0039 and ¶¶0099-0106), a graphical user interface (“GUI”)(Figs. 2-5, and 10; ¶0038 [performs the in-taking step 1900 by, via a website viewable by the Buyer B1 and the Seller S1, in-taking from the Buyer B1, in computer-readable form, at least a description of a target item and a price that the Buyer is willing to pay for the target item; Examiner notes website is comparable to GUI], ¶¶0035-0036 and ¶¶0108-0109 in view of ¶0046, ¶0075, ¶0088, ¶0094), wherein the server network device contains a processing system with at least one high speed Central Processing Unit (“CPU”) and a memory (¶0037 [system 100 is constructed using as components, e.g., a combination selected from the group consisting of processors, databases, servers, computer-readable media, machine-readable instructions and website pages] in view of ¶¶0006-00010 [steps performed by a computer, computer network or machine… each step is performed by one or more of: a computer, a computer processor, a computer network, a machine or another non-human instrumentality, or a combination thereof, such as, e.g., inventive methods including steps performed by the automated system], ¶0042 [processed by system 100 into executable instructions]; Examiner notes a processor is comparable to a high speed central processing unit and database is comparable to memory);
	receiving, via the GUI, a brief post from the shopper client network device containing item attributes  (Figs. 2-5, and 10; ¶0038 [performs the in-taking step 1900 by, via a website viewable by the Buyer B1 and the Seller S1, in-taking from the Buyer B1, in computer-readable form, at least a description of a target item and a price that the Buyer is willing to pay for the target item; Examiner notes website is comparable to GUI and description of a target item and a price is comparable to item attributes], ¶¶0035-0036 and ¶¶0108-0109 in view of ¶0046, ¶0075, ¶0088, ¶0094) and transmitting it to the service network device via the computer network (Figs. 1 and 2, Fig. 5 [submit button]; ¶¶0038-0041 [system 100 preferably includes an Internet website, with the buyer's system-accessing gateway 110 and the seller's system-accessing gateway 120 being respectively operated through the Internet website. An Internet website, once constructed for use in a system 100, preferably operates itself in normal operation through, e.g., processors, servers, databases, and other computer- or machine-based components…Information provided by buyer B1 or seller S1 into the system 100 is stored in machine-readable form by the system 100], ¶0046 [system 100 receives information from buyer B1 about that particular specific item, which received information system 100 processes through one or more computer-implemented]); 
	publishing the brief post to the GUI using the CPU (Figs. 5, 8, 9-9C; ¶0038 [step 1902 by generating an entry for the target item of the Buyer B1 and posting the entry on the website], ¶0046 [system 100 receives information from buyer B1 about that particular specific item, which received information system 100 processes through one or more computer-implemented steps into an entry…said entry being posted on a website that is part of system 100 and accessible to sellers including seller S1], ¶0075 in view of ¶¶0006-00010 [steps performed by a computer, computer network or machine… each step is performed by one or more of: a computer, a computer processor, a computer network, a machine or another non-human instrumentality, or a combination thereof, such as, e.g., inventive methods including steps performed by the automated system], ¶0042 [processed by system 100 into executable instructions]; Examiner notes a processor is comparable to a high speed central processing unit);
	alerting businesses to send their best offer, in response to the brief post (Figs. 2-4, 7-8, 9A-9C; ¶¶0139-0140 in view of ¶0040 [the system 100 preferably is accessible by a plurality of other buyers and sellers… preferably with a plurality of other buyers and sellers (not shown) having simultaneous access], ¶0046 [entry being posted on a website that is part of system 100 and accessible to sellers including seller S1], ¶0055 [the Seller S1 sees an entry of interest and sends an indication 122 (FIG. 11) to the system 100 that the Seller S1 wants to be introduced to the buyer associated with the Seller-viewed entry, which the system 100 recognizes is Buyer B1], ¶0080, ¶0092);
	presenting product choices which match the brief post (Figs. 2-4, 12; ¶0055 [The system 100 then sends a communication 112 (FIG. 12) to the Buyer B1 in which communication 112 the system 100 advises the Buyer B1 of the existence of seller-side interest in being introduced to Buyer B1], ¶0078 [provide the ability for a buyer (or seller) to decide if he wants to transact with each other for the product/service/experience], ¶0080 [a seller selects a buyer and then a message gets sent to the buyer to make sure that the buyer is still interested], and ¶0090 [A Review Sell Offer page displays the details of the selected sell offer, such as description, price, seller rating (how many successful transactions occurred in the past) and Accept/Reject/Cancel buttons] in view of ¶0040 [the system 100 preferably is accessible by a plurality of other buyers and sellers… preferably with a plurality of other buyers and sellers (not shown) having simultaneous access]) created by a shopper user (Figs. 2-5, and 10; ¶0038 [performs the in-taking step 1900 by, via a website viewable by the Buyer B1 and the Seller S1, in-taking from the Buyer B1, in computer-readable form, at least a description of a target item and a price that the Buyer is willing to pay for the target item] and ¶¶0108-0109 in view of ¶0046, ¶0075, ¶0088, ¶0094) at a price that the shopper user chooses (¶0038 [in-taking from the Buyer B1, in computer-readable form, at least a description of a target item and a price that the Buyer is willing to pay for the target item], ¶0042 [the seller accessing gateway 120 is screened by system 100 and returns a result that seller S1 has represented that seller S1 is selling what buyer B1 wants to buy at the price (such as, e.g., a firm non-negotiable price; a negotiable price; etc.) that buyer B1 wants to pay], ¶0141), wherein the shopper user can select favorite one as a shopper user top choice (Figs. 2-4; ¶¶0090-0091 [Accept 315 route (which takes the user to the Sell Offer(s) Acceptance Confirmation page 316… The Sell Offer(s) Acceptance Confirmation page 316 displays the list of accepted offers and receives from the buyer input that confirms the buyer's intention to proceed. At the Sell Offer(s) Acceptance Confirmation page 316, the user is presented with an Offer Accepted? 317 selection to which if the user selects a No 318 route the user is returned to the Review Sell Offer page 310 and if the user selects a Yes 319 route the user proceeds to the Payment Page 320)]);
	simultaneously unlocking purchasing information, via the GUI, to the shopper user once the shopper user top choice has been selected (Fig. 3; ¶0091 [if the user selects a Yes 319 route the user proceeds to the Payment Page 320. A Payment Page is, e.g., a checkout page that allows the seller to enter credit card information or use credit card information stored in a user profile] in view of ¶0039 [website], ¶0046, ¶0074; Examiner notes a payment page or checkout page is comparable to purchasing information and proceeding to the purchase page once the user selects “yes” is comparable to simultaneously unlocking purchasing information once the shopper user top choice has been selected); and
	notifying shopper users interested in that item (Figs. 2-4, 12; ¶0055[Seller S1 sees an entry of interest and sends an indication 122 (FIG. 11) to the system 100 that the Seller S1 wants to be introduced to the buyer associated with the Seller-viewed entry, which the system 100 recognizes is Buyer B1. The system 100 then sends a communication 112 (FIG. 12) to the Buyer B1 in which communication 112 the system 100 advises the Buyer B1 of the existence of seller-side interest in being introduced to Buyer B1]).

While Farsedakis discloses alerting businesses to send their best offer in response to the brief post (Figs. 2-4, 7-8, 9A-9C; ¶¶0139-0140 in view of ¶0040 [the system 100 preferably is accessible by a plurality of other buyers and sellers… preferably with a plurality of other buyers and sellers (not shown) having simultaneous access], ¶0046 [entry being posted on a website that is part of system 100 and accessible to sellers including seller S1], ¶0055 [the Seller S1 sees an entry of interest and sends an indication 122 (FIG. 11) to the system 100 that the Seller S1 wants to be introduced to the buyer associated with the Seller-viewed entry, which the system 100 recognizes is Buyer B1], ¶0080, ¶0092) and presenting product choices which match the brief post (Figs. 2-4, 12; ¶0055 [The system 100 then sends a communication 112 (FIG. 12) to the Buyer B1 in which communication 112 the system 100 advises the Buyer B1 of the existence of seller-side interest in being introduced to Buyer B1], ¶0078 [provide the ability for a buyer (or seller) to decide if he wants to transact with each other for the product/service/experience], ¶0080 [a seller selects a buyer and then a message gets sent to the buyer to make sure that the buyer is still interested], and ¶0090 [A Review Sell Offer page displays the details of the selected sell offer, such as description, price, seller rating (how many successful transactions occurred in the past) and Accept/Reject/Cancel buttons] in view of ¶0040 [the system 100 preferably is accessible by a plurality of other buyers and sellers… preferably with a plurality of other buyers and sellers (not shown) having simultaneous access]), and notifying shopper users interested in that item (Figs. 2-4, 12; ¶0055[Seller S1 sees an entry of interest and sends an indication 122 (FIG. 11) to the system 100 that the Seller S1 wants to be introduced to the buyer associated with the Seller-viewed entry, which the system 100 recognizes is Buyer B1. The system 100 then sends a communication 112 (FIG. 12) to the Buyer B1 in which communication 112 the system 100 advises the Buyer B1 of the existence of seller-side interest in being introduced to Buyer B1]), Farsedakis does not explicitly disclose alerting businesses via an electronic message to send their best offer, wherein the best offer is the lowest price, in response to the brief post and presenting, via the GUI, product choices which match the brief post, and providing a notification for a particular item at a particular time in a particular location and notifying, via the GUI, shopper users interested in that item, via a notification invitation, wherein the notification is presented via the GUI and directly targeted to users looking for the particular item within the particular location. However, in the field of on on-line system for creating an open market for matching buyers and sellers of products (abstract) Eydelman teaches a system where all input data is collected from and results are presented to buyers and sellers in the form of web pages displayed within web browser applications (Figs. 6-7; ¶0032), buyers generate and post a product request for quote on the web page (¶¶0037-0038), once the buyer’s request is posted, the system searches a seller’s database to select sellers matched to the buyers request and notifies the preferred sellers about the new request for the quote on the product (¶0038), the seller reviews the request for the quote though the module (¶0042) and provides the products lowest price (¶0046) and the system presents to the buyer via the web page displayed within the web browser application product choices which match the brief post (Figs. 6-7; ¶¶0044-0045), and providing a notification for a particular item at a particular time in a particular location and notifying, via the GUI, shopper users interested in that item, via a notification invitation, wherein the notification is presented via the GUI and directly targeted to users looking for the particular item within the particular location (Figs. 6-7; ¶0032 [web page], ¶0045 [a buyer is comparable to a shopper user interested in the item and a buyer reviewing quotes is comparable to a invitation presented via the gui] in view of ¶0013 [allow buyers to achieve maximum value in purchased product by comparing not only the price quotes provided by multiple sellers, but also by evaluating a value added products and services available from sellers, such as warranty, delivery, seller location, financing, and customer service], ¶0042 [buyer's preferred seller criteria], claim 6 [the search of the sellers authorized to sell the product selection are implemented based on the buyer's location information]; Examiner notes the search of the sellers is comparable to a particular time and filtering by the buyer’s location is comparable to a particular location). The step of Eydelman is applicable to the method of Farsedakis as they share characteristics and capabilities, namely, they are directed to assisting buyers in search of a product they would like to purchase. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the input and presentation of information on the website and the seller notification as taught by Farsedakis with the input data is collected from and results are presented to buyers and sellers in the form of web pages displayed within web browser applications, the seller notification of the request for product, and the buyer notification of quotes as taught by Eydelman. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Farsedakis in order to provide less time consuming and more efficient negotiations between the buyer and seller in order to allow the buyer to achieve the best price (¶0007). 

While Farsedakis discloses notifying a shopper user interested in an item (Figs. 2-4, 12; ¶0055) and Farsedakis in view of Eydelman teaches providing a notification for a particular item at a particular time in a particular location and notifying, via the GUI, shopper users interested in that item, via a notification invitation, wherein the notification is presented via the GUI and directly targeted to users looking for the particular item within the particular location, Farsedakis in view of Eydelman does not explicitly teach providing a Salescast for a particular item and notifying shopper users via a Salescast invitation wherein the Salescast is a live feed. However, in the field of providing live video steams with an interactive shopping interface (abstract), Taylor et al., hereinafter Taylor, teaches promoting the currently featured item and the live video stream allowing a user to subscribe to keep up with items discussed via the live video stream, and subscribe to future programs of the live video stream by opting into emails announcing live video streams (¶0023; Examiner notes the live video stream is comparable to a Salescast, a currently featured item is comparable to a particular item). The step of Taylor is applicable to the method of Farsedakis in view of Eydelman as they share characteristics and capabilities, namely, they are directed to assisting buyers in search of a product they would like to purchase. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the shopper notification as taught by Farsedakis in view of Eydelman with the livestream as taught by Taylor. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Farsedakis in view of Eydelman in order to provide an interactive shopping experience in conjunction with live video streams that discuss items offered for order (¶0014).

Regarding claim 2, Farsedakis in view of Eydelman and Taylor teaches the method of claim 1, Farsedakis further discloses wherein the item attributes include desired color, features, brand, price point, desired location (Figs. 2-5, and 10; ¶0010 [posting the entry (such as, e.g., posting an entry that includes a geographical location of the Buyer) for the target item of the Buyer on the website, the website being viewable by the Seller], ¶0038 [performs the in-taking step 1900 by, via a website viewable by the Buyer B1 and the Seller S1, in-taking from the Buyer B1, in computer-readable form, at least a description of a target item and a price that the Buyer is willing to pay for the target item] and ¶¶0108-0112 [brand, model, color, size, and price], ¶0141).

Regarding claim 3, Farsedakis in view of Eydelman and Taylor teaches the method of claim 2, Farsedakis further discloses further comprising providing an option to reserve and purchase at least one of the product choices with said item attributes (Figs. 2-4; ¶¶0090-0091 [Accept 315 route (which takes the user to the Sell Offer(s) Acceptance Confirmation page 316… The Sell Offer(s) Acceptance Confirmation page 316 displays the list of accepted offers and receives from the buyer input that confirms the buyer's intention to proceed. At the Sell Offer(s) Acceptance Confirmation page 316, the user is presented with an Offer Accepted? 317 selection to which if the user selects a No 318 route the user is returned to the Review Sell Offer page 310 and if the user selects a Yes 319 route the user proceeds to the Payment Page 320)]).

Regarding claim 4, Farsedakis in view of Taylor teaches the method of claim 3, Farsedakis further discloses wherein the reserving and purchasing can be either public or private (¶¶0144-0145).

Regarding claim 6, Farsedakis in view of Taylor teaches the method of claim 1, Farsedakis further discloses further comprising providing a direct livestream to interested shoppers for a particular item (Fig. 4, 7, 8; ¶0092 [Browse Buy requests page 402, a user who is a seller browses buy requests, either all or from search results; Examiner notes viewing “all” buy requests from is comparable to a direct livestream to interested shoppers and/or viewing all buy requests from a “search result” for a particular item is comparable to a livestream to interested shoppers for a particular item] in view of ¶0040 and ¶¶0139-0140).

Regarding claim 8, the claim discloses substantially the same limitations, as claim 1, except claim 1 is directed to a process while claim 8 is directed to a manufacture. The added elements of “A non-transitory machine-readable storage medium having stored thereon a computer program for product location assistance in a retail location, said computer program comprising a set of instructions for causing the machine to perform the steps of” is also disclosed by Farsedakis (¶0010, ¶0035, ¶0037, ¶0039). Therefore, claim 8 is rejected for the same rational over the prior art.

Regarding claims 9-11, the claims disclose substantially the same limitations, as claims 2-4, except claims 2-4 are directed to processes while claims 9-11 are directed to manufactures. All limitations as recited have been analyzed and rejected with respect to claims 2-4, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 9-11 are rejected for the same rational over the prior art cited in claims 2-4.



Claims 5 and 12-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Farsedakis in view of Eydelman, Taylor, and Pan et al. (US 2017/0076345 A1 [previously recited]).

Regarding claim 5, Farsedakis in view of Eydelman and Taylor teaches the method of claim 1. While Farsedakis discloses further comprising providing a third-party shopper a user interface (Figs. 2-5 and 7-9C; ¶0089 and ¶0092), Farsedakis in view of Eydelman Taylor does not explicitly teach further comprising providing a third-party shopper a user interface to send the shopper user product suggestions that coincide with the details of shopper user's post. However, in the field of managing commerce-related communications within a social networking system (abstract), Pan et al., hereinafter Pan, teaches allowing users to post that they are in search of a particular item they would like to purchase on the social networking site and allows other user’s to comment on the post (¶0008, ¶0028, ¶¶0052-0053, ¶0058). The step of Pan is applicable to the method of Farsedakis in view of Eydelman and Taylor as they share characteristics and capabilities, namely, they are directed to assisting buyers in search of a product they would like to purchase. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the buy request interface as taught by Farsedakis in view of Eydelman and Taylor with ability of other users to comment on the post as taught by Pan. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Farsedakis in view of Eydelman and Taylor in order to assist purchases and sellers with purchasing items (¶0028). 

Regarding claim 12, Farsedakis in view of Eydelman and Taylor teaches the medium of claim 11. The claims disclose substantially the same limitations, as claim 5, except claim 5 is directed to a process depending from claim 1 while claim 12 is directed to a manufacture depending from claim 11. All limitations as recited have been analyzed and rejected with respect to claim 5, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 12 is rejected for the same rational over the prior art cited in claim 5.

Regarding claim 13, Farsedakis in view of Eydelman, Taylor, and Pan teaches the medium of claim 12. Farsedakis further discloses further comprising providing a direct livestream to interested shoppers for a particular item (Fig. 4, 7, 8; ¶0092 [Browse Buy requests page 402, a user who is a seller browses buy requests, either all or from search results; Examiner notes viewing “all” buy requests from is comparable to providing a direct livestream to interested shoppers and/or viewing all buy requests from a “search result” for a particular item is comparable to a livestream to interested shoppers for a particular item] in view of ¶0040 and ¶¶0139-0140).

	
Response to Arguments
Applicant’s arguments filed 7/13/2022, with respect to the previous drawing objections have been fully considered and are persuasive in view of the replacement drawings. Accordingly the previous drawing objections are withdrawn. 
Applicant’s arguments filed 7/13/2022, with respect to the previous claim objections have been fully considered and are persuasive in view of the currently amended claims. Accordingly the previous claim objections are withdrawn. 
Applicant’s arguments filed 7/13/2022, with respect to the previous 35 USC §112 rejections have been fully considered and are persuasive in view of the currently amended and canceled claims. Accordingly the previous 35 USC §112 rejections are withdrawn. 
	Applicant’s arguments filed 7/13/2022, with respect to the 35 USC §101 rejections have been fully considered but they are not persuasive. Applicant argues on pages 6-7 of the remarks that the invention is directed to statutory subject matter. Examiner respectfully disagrees. According to the 2019 PEG, the question of whether a claim is “directed to” a judicial exception in Step 2A is now evaluated using a two-prong inquiry. Prong One asks if the claim “recites” an abstract idea, law of nature, or natural phenomenon. Under that prong, the mere inclusion of a judicial exception such as a method of organizing human activity in a claim means that the claim “recites” a judicial exception (see October 2019 Update: Subject Matter Eligibility). Additionally, the 2019 PEG instructs examiners to refer to the groupings of abstract ideas enumerated in Section I of the 2019 PEG (i.e., mathematical concepts, certain methods of organizing human activities, and mental processes) in order to identify abstract ideas. As noted above and in the previous office action, the claims recite the abstract idea of “requesting and presenting product choices to a user.” This is an abstract idea because it is a concept of an advertising, marketing or sales activities or behaviors, which makes it a method of organizing human activity (i.e., one of the groupings of abstract ideas enumerated in Section I of the 2019 PEG). Additionally, the target product choices are between at least two entities (a shopper user and businesses). Therefore, the claimed invention also recites managing interactions between people. Accordingly, with regard to Step 2A, Prong One of the USPTO’s 2019 Guidance for Determining Subject Matter Eligibility, Examiner maintains the amended claims recite a judicial exception. 
	Applicant argues the instant claims are similar to Example 37 of the USPTO Section 101 Guidelines are should be patent eligible. Examiner respectfully disagrees. Claim 2 of Example 37 does not recite any of the judicial exceptions enumerated in the 2019 PEG and therefore the claim was eligible. As noted above, the instant claims recite a judicial exception, and therefore the instant claims are not similar to claim 2 of Example 37. Claim 1 of Example 37 was found to be patent eligible because the claim as a whole integrated the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Unlike claim 1 of Example 37, the additional elements of the instant claims do not provide a specific improvement over prior systems and are more similar to claim 3 of Example 37, which was ineligible. The additional elements of the instant claims are recited at a high level of generality, i.e., as a generic processor (e.g., a server network device, a shopper client network device, a computer network, a processing system with at least one high speed Central Processing Unit (“CPU”) and a memory, a non-transitory machine-readable storage medium, a computer program comprising a set of instructions, and a machine) performing a generic computer functions of inputting and presenting information via a graphical user interface (i.e., create a brief post for a user and display a live feed) and transmitting and receiving information (via an electronic message and a Salescast which is a live feed). These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms (see Fig. 18; ¶0065 and ¶¶0074-0080). These descriptions of a server network device, a shopper client network device, a computer network, a graphical user interface, a processing system with at least one high speed Central Processing Unit (“CPU”) and a memory, an electronic message, a Salescast is a live feed, a non-transitory machine-readable storage medium, a computer program comprising a set of instructions, and a machine demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the Examiner maintains the claims are not similar to claims 1 and 2 of Example 37.
	Applicant further argues the additional elements recite a specific manner of creating a brief post and displaying a live feed. Examiner respectfully disagrees. As noted in Fig. 18 and paragraphs [0074]-[0078] of the instant Specification, “The user interfaces, methods, and systems disclosed can be implemented via a shopping system 10 includes one or more client network devices 12, 14, 16 (only three of which are illustrated). The client network devices 12, 14, 16 include, but are limited to, personal computers, wireless telephones, personal information devices, personal digital assistants, hand-held devices, network appliances, and other types of electronic devices… The communication includes, but is not limited to, communications over a wire connected to the client network devices, wireless communications, and other types of communications.” These descriptions of a server network device, a shopper client network device, a computer network, a graphical user interface, a processing system with at least one high speed Central Processing Unit (“CPU”) and a memory, an electronic message, a Salescast is a live feed, a non-transitory machine-readable storage medium, a computer program comprising a set of instructions, and a machine demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Therefore, providing the option to create a brief prost for a user via the GUI and also display a live feed via the GUI as well as unlock purchasing information amount to an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, Examiner maintains these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the Examiner maintains the 35 USC §101 rejections. 
	Applicant’s arguments filed 7/13/2022, with respect to the 35 USC §103 rejections have been fully considered but are mostly moot in view of the new 35 USC §103 rejections applied to applicant’s amended claims. Applicant argues that Farsedakis says nothing about “wherein the shopper user can select favorite one as a shopper user top choice.” Examiner respectfully disagrees. Farsedakis discloses a user displaying a list of offers and receives from the buyer an input that confirms the buyer’s intention to proceed with one of the offers. The broadest reasonable interpretation of a user “selecting a favorite one as a shopper user top choice” is a user selecting one to purchase. Accordingly, Examiner maintains Farsedakis discloses wherein the shopper user can select favorite one as a shopper user top choice (Figs. 2-4; ¶¶0090-0091 [Accept 315 route (which takes the user to the Sell Offer(s) Acceptance Confirmation page 316… The Sell Offer(s) Acceptance Confirmation page 316 displays the list of accepted offers and receives from the buyer input that confirms the buyer's intention to proceed. At the Sell Offer(s) Acceptance Confirmation page 316, the user is presented with an Offer Accepted? 317 selection to which if the user selects a No 318 route the user is returned to the Review Sell Offer page 310 and if the user selects a Yes 319 route the user proceeds to the Payment Page 320)]). While Applicants argument regarding the Salescast is moot in view of the new 35 USC §103 rejections applied to applicant’s amended claims, Examiner notes the amended claims no longer require notifying “all” shopper users. 

	Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reference B of the Notice of Reference cited Tormey et al. (US 2005/0071239 A1) discloses buyers requesting quotes for one or more products from one or more sellers and notifying the seller. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625